Exhibit 10.34


Tiffany & Co.
Share Ownership Policy for Executive Officers and Directors


Adopted July 20, 2006, Amended and Restated March 15, 2007, Amended and Restated
March 21, 2013, Amended and Restated September 18, 2013, Amended and Restated
March 20, 2014, Amended and Restated November 19, 2014, Amended and Restated
November 15, 2017


This Policy was adopted on July 20, 2006 (the “Adoption Date”) by the Board of
Directors (the “Board”) of Tiffany & Co. (the “Corporation”) for those who were
then, or who were subsequently designated, “executive officers” by the Board.
This Policy was revised on March 15, 2007, to include directors of the
Corporation. This Policy was further revised on March 21, 2013 to deal with
pledging securities. This Policy was further revised on September 18, 2013 to
remove the requirement to own a Significant Portfolio by any specific date, to
eliminate the practice of counting vested options from the calculation of a
Significant Portfolio, and to specify the Restrictions on Disposition for
executive officers and directors who do not own a Significant Portfolio. This
Policy was further revised on March 20, 2014 to clarify the calculation of a
Significant Portfolio. This Policy was further revised on November 19, 2014 to
apply restrictions on disposition to Net Incentive Stock as that term is defined
below, and on November 15, 2017 to incorporate clarifying and administrative
changes. This Policy applies to the ownership of Common Stock.


Defined Terms:


For the purposes of this Policy the following words and phrases shall have the
meanings ascribed to them:


“Acquisition Costs” means the sum of the following costs incurred by a Covered
Person to acquire Common Stock upon the exercise of a stock option issued to the
Covered Person by the Corporation or the vesting of a restricted stock unit
issued to the Covered Person by the Corporation: (i) tax withholding obligations
of the employer of the executive officer associated with such exercise or
vesting; (ii) tax payments made by a director to the extent reasonably necessary
to satisfy the income tax obligations of the director, both federal and state,
associated with such exercise or vesting; and (iii) payment to the Corporation
of the stock option exercise price (“strike price”).


“Annual Calculation Date” means the close of trading on the first date on or
after April 1 of each year on which the Common Stock trades on The New York
Stock Exchange.


“Beneficial Ownership” shall have the same meaning as under Rule 16a-1(a)(2) of
the Securities Exchange Act of 1934 and shall, for the avoidance of doubt,
include (A) Common Stock held by members of the Covered Person’s immediate
family sharing the same household provided that the presumption of such
beneficial ownership has not been rebutted by the Covered Person and (B) the
Common Stock conversion value of restricted stock units issued under the
Corporation’s 2008 Directors Equity Compensation Plan or the 2017 Directors
Equity Compensation Plan, which have vested but will not be delivered until
retirement of the applicable director from the Board, but shall not include (X)
the Covered Person’s right to acquire Common Stock through







--------------------------------------------------------------------------------





the exercise or conversion of any derivative security, including Common Stock
issuable by the Company on the exercise of a stock option or the vesting of a
restricted stock unit and (Y) shares of Common Stock that are subject to a
Pledge.


“Common Stock” means the common stock of the Corporation, $.01 par value, but
the term Common Stock shall not refer to options to purchase Common Stock or
restricted stock units prior to vesting.


“Covered Person” means a director or an executive officer of the Corporation.


“Director” means a director of the Corporation but a director of the Corporation
who is also an executive officer shall not be deemed a Director for purposes of
this policy.


“Disposition” means any transaction which would cause the Covered Person to
cease to be the Beneficial Owner of Common Stock including any withholding of
shares that would be issued by the Corporation to cover Acquisition Costs.


“Financial Hardship” means an immediate and heavy financial need of the Covered
Person (including that of his spouse or any dependent), as so determined by the
Board on application from the Covered Person, not in excess of the amount
required to relieve such financial need, and only if, and to the extent, such
need cannot be satisfied from other resources reasonably available to the
executive officer or Director (including assets of his or her spouse and minor
children reasonably available to him or her).


“Net Incentive Stock” means that number of shares of Common Stock issued to a
Covered Person or to his or her brokerage account as the result of (i) the
exercise of a stock option issued to the Covered Person by the Corporation or
(ii) the vesting of a restricted stock unit issued to the Covered Person by the
Corporation. For the avoidance of doubt, shares of Common Stock that are
withheld by the Corporation to pay withholding taxes or the exercise or “strike
price” associated with the exercise of a stock option or the vesting of a
restricted stock unit shall not be deemed to be “issued” for purposes of this
definition.


“Pledge” means any arrangement by which (i) custody or record ownership of
Common Stock has been provided to a third person by the beneficial owner and
(ii) such third person may acquire beneficial ownership or dispose of such
Common Stock on the satisfaction of a condition, i.e, default by the beneficial
owner. A Pledge shall include custody of Common Stock in a margin account held
or maintained at a brokerage firm.


“Qualified Domestic Relations Order” means a judgment, decree or order
(including approval of a property settlement agreement) made pursuant to a state
domestic relations law (including community property law) that relates to the
provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Covered Person and which
requires the Covered Person to make a transfer or sale of Common Stock.


“Significant Portfolio” means for the Covered Person in question, shares of
Common Stock Beneficially Owned having a value equal to or greater than the
multiple of annual salary set forth





--------------------------------------------------------------------------------




below, or in the case of Directors, the multiple of the Director’s annual Board
cash retainer (exclusive of supplemental retainer for committee chairs, lead
Director and non-executive chairman):


Chief Executive Officer - five times;
Director - five times;
President - four times;
Executive Vice Presidents - three times; and
Senior Vice Presidents - two times.


For purposes of determining the amount of shares constituting a Significant
Portfolio, shares of Common Stock will be valued at the mean of the high and low
trading prices on The New York Stock Exchange on the last Annual Calculation
Date.


“Significant Portfolio Owner”: a Covered Person will be deemed to be a
Significant Portfolio Owner if he or she Beneficially Owned a Significant
Portfolio as of the last Annual Calculation Date that has occurred prior to the
date of any proposed Disposition; provided, however, that a Covered Person who
did not Beneficially Own a Significant Portfolio as of the last Annual
Calculation Date shall be deemed to be a Significant Portfolio Owner on any
subsequent date before the next Annual Calculation Date if he or she then
Beneficially Owns, on such subsequent date, a Significant Portfolio.


A. Basic Policy


It is the policy of the Board that each Covered Person will be subject to the
Restrictions on Disposition set forth in Section C.


B. Valuation


For purposes of this Policy, shares of Common Stock will be valued at the mean
of the high and low trading prices on The New York Stock Exchange on the last
Annual Calculation Date; provided, however, that, in calculating Net Incentive
Stock with respect to a proposed Disposition, the trading price of the Common
Stock for such Disposition shall be used to determine the number of shares of
Common Stock to be withheld by the Corporation to pay withholding taxes or the
strike price associated with the exercise of a stock option. Following each
Annual Calculation Date, the Secretary of the Corporation will inform each
Covered Person whether he or she is deemed a Significant Portfolio Owner as of
such Date.


C. Restrictions on Disposition


1. A Covered Person who is deemed a Significant Portfolio Owner will not engage
in any Disposition that would cause him or her to cease to Beneficially Own a
Significant Portfolio (on the basis of the number of shares of Common Stock
Beneficially Owned on the date of any proposed Disposition).







--------------------------------------------------------------------------------




2. A Covered Person who is not deemed a Significant Portfolio Owner shall not
engage in any Disposition except as follows:


(i)
a Disposition of Net Incentive Stock, but not in excess of fifty percent (50%)
of the Net Incentive Stock issued as a consequence of any vesting or exercise;



(ii)
a Disposition made under circumstances constituting a Financial Hardship; or



(iii)
a Disposition made pursuant to a Qualified Domestic Relations Order.



3. The following examples are offered by way of illustration and not for
purposes of limitation:


Example 1:
A Covered Person who is not a Significant Portfolio Owner exercises a stock
option for 1,000 shares. The Company withholds 600 shares to cover the exercise
or “strike” price associated with such exercise, and an additional 200 shares to
pay withholding taxes. The Covered Person receives a net amount of 200 shares.
He may sell up to 100 of the shares issued to him by the Company. He must retain
100 shares in his account to build a Significant Portfolio.



Example 2:
A Covered Person who is not a Significant Portfolio Owner is granted 2,000
Performance-based Restricted Stock Units. 1,000 of these units vest at the end
of the performance period; 500 of these units are withheld by the Corporation to
cover Acquisition Costs and 500 are transferred to the account of the Covered
Person. The Covered Person may sell up to 250 of the shares issued to him by the
Company. He must retain 250 shares in his account to build a Significant
Portfolio.

D. Other Matters


Nothing contained in this Policy shall compel any transaction or excuse
compliance with applicable law or with the Corporation’s policies, including the
Corporation’s policies with respect to trading on insider information or
engaging in speculative transactions in the Common Stock. Nothing contained
herein shall be deemed to alter the terms of any stock option or other equity
award grant made under the Corporation’s equity award plans.





